Citation Nr: 9910790	
Decision Date: 04/19/99    Archive Date: 04/30/99

DOCKET NO.  94-47 918	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1.  What evaluation is warranted for the period from 
September 30, 1992, for a disability of the mandible, 
maxilla, and palate, postoperative with residual dental 
disability. 

2.  What evaluation is warranted for the period from 
September 30, 1992, for a neurological disorder manifested by 
a fifth cranial nerve sensory loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jeffrey M. Blankenship, Associate Counsel


INTRODUCTION

The veteran had active service from October 1979 to September 
1992.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1993 decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Wichita, 
Kansas that, in part, granted service connection for a 
disability of the mandible, maxilla, and palate, 
postoperative with residual dental disability, and assigned a 
10 percent evaluation for the condition.  

The case was remanded by the Board in October 1996.  At that 
time, the Board noted that the evidence of record raised an 
inferred issue involving secondary service connection for a 
neurological disorder, which was inextricably intertwined 
with the issue of the proper rating to be assigned for the 
veteran's disability of the mandible, maxilla, and palate.  
In a subsequent rating decision in June 1998, the RO amended 
the designation of the veteran's service-connected  
disability of the mandible, maxilla, palate to include fifth 
cranial nerve sensory loss.  However, as the veteran's 
neurological disorder involves a separate and distinct 
disability, it must be rated as such and it will be discussed 
as such in this decision.  See, Esteban v. Brown, 6 Vet. 
App. 259 (1994). 


FINDINGS OF FACT

1.  The veteran's disability of the mandible, maxilla, and 
palate resulted from surgery that included minimal removal of 
the ramus, bilaterally, but his disability does not result in 
a severe displacement of the mandible or loss of 
temporomandibular articulation.

2.  The veteran's neurological fifth cranial nerve disorder 
does not result in moderate paralysis.


CONCLUSIONS OF LAW

1.  The assignment of a 20 percent evaluation for the period 
from September 30, 1992, for a disability of the mandible, 
maxilla, and palate, postoperative with residual dental 
disability is warranted.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. §§ 4.1, 4.7, 4.150, Code 9907 (1998). 

2.  A compensable evaluation for the period from September 
30, 1992, for a neurological disorder manifested by a fifth 
cranial nerve sensory loss is not warranted.  38 U.S.C.A. 
§§ 1155, 5107; 38 C.F.R. §§ 4.1, 4.7, 4.31, 4.124a, Code 8205 
(1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The issues currently before the Board concern the appropriate 
ratings to be assigned as the initial evaluations for the 
veteran's service-connected disability of the mandible, 
maxilla, and palate, postoperative with residual dental 
disability, and his neurological disorder manifested by a 
fifth cranial nerve sensory loss.  The Board is satisfied 
that all relevant facts have now been properly developed and 
no further assistance is required to comply with the duty to 
assist mandated by 38 U.S.C.A. § 5107(a).  The veteran has 
undergone recent VA examinations to evaluate his conditions 
and all relevant records of recent treatment identified by 
the appellant have been obtained.

Factual Background

The veteran's service medical records indicate that surgery 
was performed in November 1986 to correct a deformity of his 
maxilla which was manifested by a maxillary vertical 
hypoplasia and a maxillary transverse deficiency.  The 
maxilla was moved forward by the performance of a LeFort I 
osteotomy of the mandible with bone grafts taken from one 
area and placed into another area through the use of plates 
and screws, and by the performance of a bilateral osteotomy 
of the ramus.

The report of an x-ray examination of the facial bones 
performed in May 1993, noted metallic plates and screws 
overlying both maxillary sinuses and bone densities across 
the maxillary sinuses, which were probably bone grafts.  The 
frontal sinuses were hypoplastic.  Except for the previously 
described surgical changes, the remaining sinuses were clear.  

The report of a special dental examination in June 1993, 
noted that the veteran's subjective complaints included that 
his right maxilla seemed to be moving and making crunching 
noises in heavy chewing, that the space between teeth number 
8 and 9 was enlarging, that cold weather and liquids caused 
pain to his teeth in the upper right quadrant, and that he 
occasionally had drainage from high buccal number 6.  
Objective findings included that the veteran had much anxiety 
about the maxillary arch moving with accompanying crunching 
noises, that he was losing occlusal guidance, that he needed 
an adjustment of his orthodontic retainer, and that he had 
sensitivity on the cervical buccal of teeth in the right 
maxillary quadrant.  He was noted to have ancillary problems 
resulting from dental condition, in that he had numbness in 
the right maxillary quadrant that contributed to some 
salivating, and he had continuous sinusitis.  Diagnoses 
included that the veteran's bite was slipping from occlusal 
guidance plane, and that bite reconstruction was needed to 
stabilize the occlusion and to prevent an untoward occlusion 
that might cause maxilla to become free-floating.  

The report of a special ear, nose, and throat examination in 
June 1993, noted that the veteran still had intermittent 
empyema of sinuses and constant bilateral nasal obstruction.  
Examination of the nose found severe congestion of the nasal 
mucosae with thick mucus, and a severe deviation of the 
septum to the right.  Examination of the mouth found the 
pharynx and larynx were normal.  The impression was sinusitis 
and septal deviation.

In a July 1993 rating decision, the veteran was awarded 
service connection for a postoperative disability of the 
mandible, maxilla, palate with residual dental disability, 
and he was assigned a 10 percent disability rating.  He 
initiated the current appeal disagreeing with this initial 
rating assigned for the disability and seeking a rating in 
excess of 10 percent.  He was also awarded separate 
disability ratings in July 1993 for, among other 
disabilities, his deviated nasal septum and chronic 
sinusitis.

At a personal hearing in December 1993, the veteran's 
testimony primarily related to conditions other than his 
disability of the mandible, maxilla, and palate.  However, he 
did testify that he felt this disability should be rated as 
severe rather than moderate.

The veteran underwent additional VA examinations in February 
1994.  Examination of the mouth and throat found the oral 
cavity contained a healed scar from a previous maxilla 
advancement operation.  The pharynx, nasopharynx, 
hypopharynx, pyriform fossae, and larynx were normal.  
Examination of the nose and sinuses noted the veteran's 
external nose had severe deviation to the right side and 
depression on the left side.  The septum had moderate to 
severe deviation to the right side.  The remainder of the 
examination was normal.  Diagnosis was nasal and septal 
deformity/deviation with nasal obstruction.   

The report of a special VA dental examination in May 1994 
noted the veteran's subjective complaints included that his 
maxilla felt like it was moving up and his bite was changing.  
Under objective findings, it was stated that only the above 
symptoms were noted.  It was further reported that he could 
not eat hard foods.  There were no other ancillary problems 
as a result of his dental condition.  Diagnoses included no 
osteomyelitis; residual disability, unable to chew hard food; 
and some loss of mastication function.  It was indicated that 
the examiner was not able to prove any movement, but the 
veteran felt like his maxilla was moving.   

The report of a dental examination, performed in December 
1996, noted he had no dental complaints and that he had a 
fully functioning occlusion.  It was stated that the veteran 
was very pleased with this and it worked very well for him.  
It was further reported that there was no disabling effect on 
everyday activities and no ancillary problems as a result of 
the dental condition.  As far as loss of ramus, it was 
minimal to restore his occlusal.  The veteran had a fully 
functioning occlusal area and no limitation of motion.  It 
was stated that the veteran might need routine dental 
treatment, but the examiner did not see that he needed that.  
There was no limitation of motion or paresthesia.

On a special neurological examination in December 1996, it 
was reported that, following his last surgery in 1991, the 
veteran was left with a deficit, described as a numb 
sensation over the medial aspect of the right side of his 
face following the distribution of the second branch of the 
fifth cranial nerve.  It was reported that this deficit had 
not changed, neither deterioration nor improvement had 
occurred, and there was no associated muscle weakness.  
Sensory examination found decreased sensation to light touch 
and pinprick over the medial aspect of the second branch of 
the right fifth cranial nerve.  Sensory examination over the 
rest of his face was within normal limits.  Diagnosis was 
distal medial branches of the second division of right fifth 
cranial nerve injury since October 1991. 

The report of a special neurological VA examination in April 
1998 noted the veteran reported that, since his surgery in 
1991, he did not feel cold exposure on his right cheek and he 
had numbness in his right mid-face.  The numbness was 
described as being in the distribution of the maxillary fifth 
trigeminal nerve.  He also said that his upper gums were 
numb, and that the areas around the right and left sides of 
his mouth were also numb.  On cranial nerve examination, his 
disks were flat, his ocular movements were normal, and there 
was no facial weakness.  His face was symmetric.  He had no 
motor weakness of any of the muscles of his jaw and his jaw 
did not deviate when he opened his mouth.  His speech was not 
nasal.  He had some deviation of his nose to the left that he 
said was a result of his nasal surgery.  His front central 
incisors and canine teeth were stubby and shortened and were 
not normal appearing.  He had numbness in the right maxillary 
division of the fifth cranial nerve in the right cheek and in 
the guns bilaterally, as well as decreased sensation to the 
gums anteriorly on the right and left to pain.  He had 
decreased sensation to both pain and to touch  in the right 
cheek in the maxillary distribution.  His palate elevated 
well and was symmetric.  There was some erythema on the 
anterior aspect of his palate bilaterally.  His speech was 
not dysarthric in any way and was not nasal.  His lower teeth 
were normal.  His palate was not examined for pain sensation, 
but he said that he had decreased sensation on his palate and 
that procedure had been done on his palate some time in the 
past without local anesthetic.  Diagnoses included chronic 
maxillary sinusitis status post maxillary sinus surgery and 
septoplasty with maxillofacial reconstruction surgery 
(internal fixation and bone graft) following osteomyelitis 
with resultant sensory loss in the distribution of the 
maxillary division of the fifth (trigeminal) involving the 
right cheek, right upper lip, upper gums bilaterally (and, by 
patient report, the palate), secondary to multiple surgeries 
and osteomyelitis.   

Analysis

The veteran is seeking disability ratings in excess of the 10 
percent assigned for his disability of the mandible, maxilla, 
and palate and the non-compensable evaluation assigned for 
his neurological disability.  While this appeal involves the 
initial rating assigned following a grant of service 
connection, as noted above the evidence from December 1996 
and elsewhere shows that these disabilities have been stable 
since March 1992.  Therefore, there is no basis for the 
assignment of staged ratings. 

VA determines disability evaluations through a schedule of 
ratings which is based on the average impairment of earning 
capacity resulting from specific service-connected 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  In order 
to qualify for a higher evaluation than he is currently 
assigned, the veteran must have a disability which more 
nearly approximates the criteria required for the next higher 
evaluation.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  

In a case such as this involving postoperative residuals of 
dental or oral surgery, VA rates any disability according to 
the functional limitations which result from the procedure.  
The veteran's postoperative disability of the mandible, 
maxilla, and palate, with residual dental disability, has 
been evaluated under Diagnostic Code 9904, which covers 
malunion of the mandible.  Under this code, malunion 
resulting in moderate displacement is rated at 10 percent and 
severe displacement is rated at 20 percent.  38 C.F.R. 
§ 4.150, Code 9904.  The rating schedule also provides that 
loss of less than one-half the substance of the ramus, not 
involving loss of continuity, is rated at 10 percent if 
unilateral and at 20 percent if bilateral.  38 C.F.R. 
§ 4.150, Code 9907.  

On recent VA examinations, the veteran was consistently noted 
to have no ancillary problems as a result of his dental 
condition and he was found to have fully functioning occlusal 
area and no limitation of motion.  Thus, the evidence does 
not support a finding that his dental disability results in 
more than moderate displacement of the mandible.  His service 
medical records, however, clearly show that his surgery 
included a bilateral osteotomy of the ramus.  While recent 
examination noted that his loss of the ramus was minimal, in 
view of the bilateral nature of the inservice surgery a 20 
percent disability rating is warranted based on a bilateral 
loss of less than one-half of the substance of the ramus.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.150, Code 9907.  The 
evidence, however, does not warrant a rating in excess of 20 
percent as his disability does not involve a loss of more 
than one-half the ramus, or involve temporomandibular 
articulation.  38 C.F.R. § 4.150, Code 9906 (1998).  

The veteran's neurological residuals of his oral surgery have 
been rated as non-compensable under Diagnostic Code 8205, 
which covers paralysis of the fifth cranial nerve.  The 
rating schedule provides that a compensable rating requires 
at least moderate incomplete paralysis.  38 C.F.R. § 4.124a, 
Code 8205.

Where the Schedule does not provide a zero percent rating, a 
zero percent rating shall be assigned if the requirements for 
a compensable rating are not met.  38 C.F.R. § 4.31.

Recent examination showed that the veteran had a sensory loss 
in the distribution of the maxillary division of the fifth 
cranial nerve that resulted in numbness and contributed to 
some salivating.  There was, however, no indication of more 
than a slight impairment.  In this respect the fifth cranial 
nerve serves the forehead area, the area above and below the 
lips, muscles used for mastication, muscles serving the 
middle ear, and those serving the palate.  Thus, it is well 
to note that clinical study reveals no facial weakness, a 
symmetric face, no jaw muscle motor weakness, and his jaw did 
not deviate when he opened his mouth.  Hence, any 
neurological disability of the fifth cranial nerve is not 
shown to be to a moderate level.  Therefore, the Board 
determines that the veteran's neurological disorder does not 
currently warrant a compensable rating.  38 U.S.C.A. § 1155; 
38 C.F.R. §§ 4.1, 4.7, 4.31, 4.124a, Code 8205.

In reaching these decisions, the Board has considered the 
complete medical history of the disabilities in question as 
well as the current manifestations and the effect the 
disabilities may have on the earning capacity of the veteran.  
38 C.F.R. §§ 4.1, 4.2.  Further, the Board has carefully 
reviewed the evidence of record; however, the Board does not 
find the evidence so evenly balanced that there is doubt on 
any material issue.  38 U.S.C.A. § 5107.


ORDER

Entitlement to a 20 percent evaluation for the period from 
September 30, 1992, for a disability of the mandible, 
maxilla, and palate, postoperative with residual dental 
disability is granted, subject to the laws and regulations 
governing the payment of monetary benefits.

Entitlement to a compensable disability evaluation for the 
period from September 30, 1992, for a neurological disorder 
manifested by fifth cranial nerve sensory loss is denied.



		
	DEREK R. BROWN 
	Member, Board of Veterans' Appeals



 

